                  3:19-cv-03095-SEM-TSH # 37   Page 1 of 10
                                                                                 E-FILED
                                                   Wednesday, 31 March, 2021 11:59:08 AM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION


GREGORY STAPLETON,                      )
                                        )
     Plaintiff,                         )
                                        )
     v.                                 )      No. 19-cv-03095
                                        )
JENNIFER MATHEW, STATE                  )
JOURNAL REGISTER, MICHAEL               )
HARMON, MICHAEL NEWMAN,                 )
and CHANNEL 20 NEWS,                    )
                                        )
     Defendants.                        )


                                   OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motion to Dismiss

(d/e 32) filed by Defendant Michael Newman. Pursuant to Federal

Rule of Civil Procedure 12(d), the motion to dismiss has been

converted into a motion for summary judgment. For the reasons

stated below, Defendant’s Motion (d/e 32) is GRANTED.

                            I. BACKGROUND

     In April 2019, Plaintiff filed a pro se complaint (d/e 1)

pursuant to 42 U.S.C. § 1983 against Jennifer Mathew, a


                              Page 1 of 10
                3:19-cv-03095-SEM-TSH # 37   Page 2 of 10




Sangamon County assistant state’s attorney; the State Journal

Register; Michael Newman, a Springfield police officer (“Officer

Newman”); Mark Harmon, a Sangamon County assistant public

defender; and Channel 20 News. On May 20, 2019, U.S. Magistrate

Judge Tom Schanzle-Haskins granted Plaintiff leave to proceed in

forma pauperis.

     On August 7, 2019, the Court dismissed Plaintiff’s claims

against Defendants Mathew and Harmon, the State Journal

Register, and Channel 20 News for failure to state a claim. The

Court did not dismiss Plaintiff’s false arrest claim against Officer

Newman, however, stating that “a liberal construction of Plaintiff’s

allegations is that Officer Newman falsely stated that he saw

Plaintiff in the park, which led to the issuance of an arrest warrant

and Plaintiff’s arrest. Such allegations could state a claim for a

Fourth Amendment violation.” D/e 21, p. 11.

     When the Court issued its August 2019 Opinion, Officer

Newman had not yet been personally served and had not responded

to Plaintiff’s Complaint. In March 2020, Officer Newman was

served, and, in May 2020, Officer Newman filed the pending Motion

to Dismiss (d/e 32). Officer Newman initially argued that Plaintiff’s
                            Page 2 of 10
                3:19-cv-03095-SEM-TSH # 37   Page 3 of 10




Complaint should be dismissed for lack of subject matter

jurisdiction and failure to state a claim. Officer Newman’s Motion

to Dismiss did not specifically address the issue of whether

Plaintiff’s Complaint stated a claim for false arrest under 42 U.S.C.

§ 1983. In May 2020, Plaintiff filed a Response (d/e 34) to Officer

Newman’s motion and attached two exhibits: a letter from Plaintiff’s

Pastor and an affidavit signed by Plaintiff himself.

     On March 16, 2021, the Court ordered Officer Newman to file

a reply brief addressing the potential false arrest claim identified in

the Court’s August 2019 Opinion. Thereafter, Officer Newman filed

a Reply (d/e 36) in which he requested that the Court convert his

Motion to Dismiss into a motion for summary judgment pursuant to

Fed. R. Civ. P. 12(d) and grant summary judgment in his favor.

                              II. FACTS

     The following undisputed facts come from Plaintiff’s Complaint

and Response and from the docket of Sangamon County Case No.

2018-CF-717, People v. Gregory M. Stapleton, which the Court

previously took judicial notice of in its August 2019 Opinion. See

d/e 21, p. 4.



                             Page 3 of 10
                3:19-cv-03095-SEM-TSH # 37   Page 4 of 10




     In 2009, Plaintiff was convicted of criminal sexual assault of

two young women while working as a coach at a junior high school

and sentenced to three years’ imprisonment. On June 18, 2018,

Plaintiff’s church hosted a vocational bible school for adults and

children. Plaintiff had a meeting with his pastor, who asked if

Plaintiff could drive the church van to pick up church members,

including both adults and children. Officer Newman either

personally observed Plaintiff driving the van or saw security footage

of Plaintiff driving the van. Officer Newman reported that he had

witnessed Plaintiff committing a crime. Subsequently, a warrant

was issued for Plaintiff’s arrest. Plaintiff was arrested and pled

guilty in May 2019 to “Sex Offender Providing Services to Persons

Under 18” in violation of 720 ILCS 5/11-9.3(c-7). The state court

docket originally listed the offense as “Sex Offender in a Public

Park” but the charge was amended on the date Plaintiff pled guilty.

Plaintiff was sentenced to four years’ imprisonment.

                       III. LEGAL STANDARD

     Summary judgment is proper if the movant shows that no

genuine dispute exists as to any material fact and that the movant

is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).
                            Page 4 of 10
                 3:19-cv-03095-SEM-TSH # 37   Page 5 of 10




The movant bears the initial responsibility of informing the court of

the basis for the motion and identifying the evidence the movant

believes demonstrates the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A genuine

dispute of material fact exists if a reasonable trier of fact could find

in favor of the nonmoving party. Carrol v. Lynch, 698 F.3d 561,

564 (7th Cir. 2012). When ruling on a motion for summary

judgment, the court must consider the facts in the light most

favorable to the nonmoving party, drawing all reasonable inferences

in the nonmoving party’s favor. Egan Marine Corp. v. Great Am.

Ins. Co. of New York, 665 F.3d 800, 811 (7th Cir. 2011).

                             III. ANALYSIS

  A.     Officer Newman Cannot Be Found Liable for Violating
         Plaintiff’s Fourth Amendment Rights

       The Court’s August 2019 Opinion stated that “a liberal

construction” of Plaintiff’s claim against Officer Newman is that

“Officer Newman falsely stated that he saw Plaintiff in the park,

which led to the issuance of an arrest warrant and Plaintiff’s

arrest.” D/e 21, p. 11. Plaintiff has since clarified that this is

indeed his claim. See d/e 34, ¶ 10 (“Officer Newman then files for a


                             Page 5 of 10
                3:19-cv-03095-SEM-TSH # 37   Page 6 of 10




warrent [sic] stating the Plaintiff was in a park”); d/e 34, exh. B

(“Officer Newman knew I wasn’t at no park.”).

     When a police officer obtains an arrest warrant from a judge

on the basis of statements known by the officer to be false, as

Plaintiff alleges Officer Newman did here, the officer may be liable

for violating the arrested person’s fourth amendment rights. See

Olson v. Tyler, 771 F.2d 277, 281 (7th Cir. 1985). However, when

the false statements are submitted alongside accurate information

that is independently sufficient to constitute probable cause, the

officer is not liable. See United States v. Williams, 737 F.2d 594,

602 n.5 (7th Cir. 1984) (Noting that, in addition to being an

intentional lie, the officer’s arrest-causing statement must be

“material in the sense that without it, no probable cause was

established”); cf. Olson, 771 F.2d at 281 (holding that an officer

who submits a warrant affidavit containing false statements is

liable for false arrest if “no accurate information sufficient to

constitute probable cause attended the false statements”).

     Here, the police report filed by Officer Newman that arguably

caused Plaintiff’s arrest included a statement that between June 18,

2018, and June 22, 2018, Plaintiff engaged in “transporting
                             Page 6 of 10
                3:19-cv-03095-SEM-TSH # 37   Page 7 of 10




children to or from, attending and/or loitering around [the Vacation

Bible School] program” in violation of “Illinois Statute

720ILCS5/11-9.3(c).” See d/e 36–1, p. 3. Plaintiff does not dispute

that he was transporting children to and from the Vacation Bible

School program on June 18, 2018. See d/e 1, p. 6; d/e 34, exh. A.

Plaintiff does attempt to argue that this conduct did not violate the

law. See d/e 34, exh. B (affidavit stating that Plaintiff was “abiding

by law” and did not violate the Illinois Sex Offender Registration

Act). However, Plaintiff was convicted of violating 720 ILCS 5/11-

9.3(c) in Illinois state court. To the extent that Plaintiff’s § 1983

claim necessarily implies the invalidity of his conviction, it must be

dismissed as a collateral attack on the state court judgment. See

Squires v. Bonnett, No. 16-3201, 2016 WL 3951036, at *3 (C.D. Ill.

July 20, 2016) (citing Heck v. Humphrey, 512 U.S. 477, 486–87

(1994)).

     Even if the statements in Officer Newman’s report about

Plaintiff being near a public park were malicious lies, the report also

contains an accurate description of the criminal conduct that led to

Plaintiff’s conviction under 720 ILCS 5/11-9.3. Plaintiff has

repeatedly admitted that he undertook the actions described, and
                             Page 7 of 10
                 3:19-cv-03095-SEM-TSH # 37   Page 8 of 10




Plaintiff cannot argue that his conduct was not felonious without

collaterally attacking his underlying conviction. Plaintiff’s and

Officer Newman’s disagreements about how Officer Newman came

to be aware of Plaintiff’s conduct and what motivated Officer

Newman to make his report are therefore immaterial because the

accurate information included in Officer Newman’s report was

independently sufficient to provide probable cause for an arrest

warrant. See Williams, 737 F.2d at 602 n.5.

  B.     Officer Newman’s Motion Can Be Converted into a
         Motion for Summary Judgment and Ruled on Without
         Additional Notice to Plaintiff.

       Fed. R. Civ. P. 12(d) allows federal courts to convert a motion

to dismiss into a motion for summary judgment and thereby “rule

upon a pretrial motion to adjudicate a case on the merits based on

matters outside the complaint.” Intercon Sols., Inc. v. Basel Action

Network, 969 F. Supp. 2d 1026, 1044 (N.D. Ill. 2013), aff'd, 791

F.3d 729 (7th Cir. 2015) (citing 3M Co. v. Boulter, 842 F. Supp. 2d

85, 98 (D.D.C. 2012)). Rule 12(d) requires that all parties receive “a

reasonable opportunity to present all the material that is pertinent

to the motion.” Fed. R. Civ. P. 12(d). However, “formal notice” to

the parties that the Court intends to convert the motion to dismiss
                             Page 8 of 10
                3:19-cv-03095-SEM-TSH # 37   Page 9 of 10




into a summary judgment motion is “not always required.” Nesbitt

v. Jaisca, No. 07 C 2099, 2012 WL 3580660, at *2 (N.D. Ill. Aug. 17,

2012). Where no “potentially disputed material issue of fact” exists

and “both parties ha[ve] every reason to know that extraneous

material was being considered,” the Seventh Circuit has found that

a district court’s decision to convert a motion pursuant to Rule

12(d) without additional explicit notice to the parties is “not

improper.” Fleischfresser v. Directors of Sch. Dist. 200, 15 F.3d

680, 684–85 (7th Cir. 1994).

     Here, Officer Newman has explicitly requested that the Court

utilize Rule 12(d), and Plaintiff has attached extraneous exhibits to

both his Complaint and his Response to the now-converted motion.

Therefore, both parties have every reason to expect that the Court

will consider extraneous materials in deciding Officer Newman’s

motion. Additionally, there are no potentially disputed material

issues of fact remaining that additional discovery and briefing might

illuminate. Accordingly, the Court grants Officer Newman’s motion

for summary judgment.




                             Page 9 of 10
              3:19-cv-03095-SEM-TSH # 37   Page 10 of 10




                        IV. CONCLUSION

     For the reasons stated, Defendant Michael Newman’s Motion

(d/e 32) is converted to a motion for summary judgment pursuant

to Federal Rule of Civil Procedure 12(d) and GRANTED. Plaintiff’s

Complaint (d/e 1) is DISMISSED WITH PREJUDICE. The Clerk is

DIRECTED to enter judgment and close this case.

ENTERED: March 31, 2021

FOR THE COURT:
                           s/Sue E. Myerscough
                         SUE E. MYERSCOUGH
                         UNITED STATES DISTRICT JUDGE




                          Page 10 of 10
